Citation Nr: 1624078	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-17 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for a right shoulder disability.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from June 1983 to June 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  


FINDING OF FACT

It is at least as likely as not that the Veteran's right shoulder arthritis was incurred during or is otherwise attributable to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right shoulder arthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is granting the Veteran's claim for entitlement to service connection herein, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.
The Veteran contends that service connection for a right shoulder disability is warranted.  In numerous statements throughout the record, the Veteran reported that he injured his right shoulder during service and has had symptoms of pain continuously since that time.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson, 581 F.3d 1313.  

When disease is shown as chronic in service, or within a presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If the condition in service is not shown to be chronic, service connection may be established by way of evidence demonstrating continuity of symptomatology.  Id.

The Veteran's service treatment records show treatment for a right shoulder injury during service.  An April 1985 record notes the Veteran's reports of pain in the joint area of the right shoulder.  He reported that he injured his shoulder while throwing a softball several days before.  There was tenderness over the rotator cuff with marked crepitus on range of motion.  The diagnosis was osteoarthritis of the right shoulder.  A June 1986 treatment record notes the Veteran's reports of right shoulder pain with onset after playing softball.  There was pain with range of motion, but range of motion was normal.  There was slight crepitus over the AC joint with shoulder range of motion.  The diagnosis was mechanical strain of the right shoulder.  A March 1987 separation examination reflects that the upper extremities were normal.  In a report of medical history, completed at that time, the Veteran denied a history of painful or "trick" shoulder.


In June 2009, the Veteran underwent a VA joints examination.  He denied right shoulder problems prior to service.  He noted that, in April 1985, he injured his right shoulder during service when throwing a softball, and that, in June 1986, he re-injured the right shoulder while again playing softball.  He reported that his right shoulder was progressively worse since that time.  The Veteran reported pain, stiffness, weakness, and fatigability.  He denied no incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, or symptoms of inflammation.  There were severe flare-ups reported two to three times per year.  Physical examination showed crepitus and tenderness to palpation over the shoulder.  There was pain at rest and guarding of movement.  Range of motion showed flexion to 135 degrees, abduction to 145 degrees, internal rotation to 65 degrees, and external rotation to 90 degrees.  There was no objective evidence of pain following repetitive motion and there was no additional limitation of motion following three repetitions.  X-rays of the right shoulder revealed minimal degenerative changes of the AC joint, but no fracture.  The diagnosis was minimal degenerative change involving the AC joint of the right shoulder.  The examiner opined that it was less likely than not that the Veteran's right shoulder disability was related to his military service.  The rationale cited was that there is "no supporting record of seeking or receiving medical care for his right shoulder from June 1987 to the present . . . [n]o continuity/chronicity is established . . . ."

A September 2009 magnetic resonance imaging scan (MRI) of the right shoulder revealed moderate degenerative changes of the AC joint and somewhat diminished subacromial outlet.  There was supraspinatus edema near the myotendinous junction and moderate to severe supraspinatus tendinopathy.  There was no full thickness rotator cuff tear but partial thickness undersurface tearing of the anterior supraspinatus and subscapularis tendons at the insertion sites on the humeral head.  

In a statement received in March 2012, the Veteran reported that he has experienced right shoulder symptoms continuously since active duty service.  He explained that he did not report right shoulder pain at separation because he did not experience it on the specific day of the examination.  However, he clarified that his symptoms would "come and go" and occurred once or twice a month at that time.  He described his continuous symptoms as intense pain and burning, and at times an inability to lift his arm past the middle of his body.  He noted that he experienced the same symptoms now as he did during service, but that have become more severe.

In April 2013, the Veteran underwent another VA examination.  The Veteran reported that he first started experiencing right shoulder pain during service while playing softball, and "from there it never got better."  He denied pain on the day of the examination.  He reported flare-ups of pain.  The examiner found no evidence of pain, weakness, fatigability, or incoordination which could significantly limit functional ability during flare-ups or during periods of repeated use.  Range of motion showed flexion to 180 degrees and abduction to 180 degrees.  The Veteran was able to perform repetitive use testing with no change in range of motion.  There was no localized tenderness or pain on palpation and no guarding.  Muscle strength was 5/5 and there was no ankylosis of the glenohumeral articulation.  A Hawkins' Impingment Test, Empty-can test, External rotation/Infraspinatus strength test, and Lift-off subscapularis test were all negative.  There was no history or evidence of instability, dislocation, or labral pathology.  The examiner noted no AC joint condition or impairment of the clavicle or scapula, and no tenderness to palpation of the AC joint.  A cross-body adduction test was negative.  The Veteran reported a history of arthroscopic shoulder surgery in 2010 with no residual signs or symptoms due to the surgery.  There was a scar, which was not painful, unstable, or greater than 39 square centimeters.  The scar was well-healed, and measured 0.8 centimeters (cm.) by 3.5 cm.  X-rays were conducted which did not show degenerative or traumatic arthritis.  The examiner stated that there was no diagnosis of a right shoulder disability.  The examiner opined that the Veteran's right shoulder condition, diagnosed as status post rotator cuff repair, was "not service related."  The examiner explained that the right shoulder condition was acutely aggravated during service "with no permanent aggravation and no sequalae, and no residuals noted."  The examiner also noted that the 2009 X-rays of degenerative changes occurred 23 years after service, that his separation physical was negative for shoulder complaints, and that his current right shoulder X-ray was negative.  

In a subsequent April 2013 addendum opinion, the examiner opined that it would "be mere speculation to identify, a specific cause 24 years after, this veteran's last acute right shoulder complaint in 1986; as it was this veteran's current right shoulder rotator cuff condition, diagnosed in 2010, that led to a right shoulder rotator cuff repair."  The examiner noted that the Veteran's service treatment records were silent for a rotator cuff condition, and his in-service right shoulder complaints were "treated and resolved, with no sequelae and no residuals noted . . . ."  The examiner stated that there was "no continuity of care, no chronicity established, therefore, no nexus has been established between the claimed medical condition and military service."

In November 2013, the Veteran underwent another VA examination.  The Veteran reported that he injured his shoulder during service while playing softball.  He noted a slow resolution of his symptoms, and that he did not have symptoms at service discharge.  He reported that, after service discharge, he experienced spontaneous pain in his right shoulder if he made a sudden adduction movement.  In 2010, he underwent an MRI which showed a torn rotator cuff and partially torn tendon.  He reported that he underwent surgery in 2010 or 2011, and that his symptoms resolved after surgery.  Physical examination showed right shoulder flexion to 180 degrees and abduction to 180 degrees.  There was internal and external rotation to 90 degrees.  There was objective evidence of pain on active motion and there was pain on motion after at least three repetitions, but no additional limitations of motion after repetitive motion.  The examiner noted that, because the Veteran was not having a flare-up that day, it was unclear whether there was additional functional loss.  However, the examiner found that there was functional loss and functional impairment of the shoulder and arm, identified as pain on movement.  There was no localized tenderness and no guarding of the shoulder.  Muscle strength was 5/5 and there was no ankylosis of the shoulder joint.  There was no evidence of rotator cuff conditions, but there was a history of mechanical symptoms, such as clicking and catching.  There was no other evidence if instability, dislocation, or labral pathology.  The examiner reported that there was no AC joint condition.  There was a history of right shoulder rotator cuff repair in 2010, with no residuals except a scar which was not painful or unstable or greater than 6 square inches.  The scar was not painful or adherent, and there was no ulceration or breakdown.  There was normal skin color, and the scar was slightly depressed at 0.1 cm.  The scar measured 4 cm. by 1 cm.  The diagnosis was right shoulder rotator cuff injury resolved, status post right shoulder surgery without symptoms.  The examiner referred to the April 2013 X-ray of the right shoulder, which found no evidence of arthritis.  The examiner opined that it was less likely than not that the Veteran's right shoulder disability was related to his active duty service.  The examiner provided some history about throwing injuries, noting that the rotator cuff and labrum are the shoulder structures most vulnerable to throwing injuries.  The examiner explained that the 2009 MRI showed extensive damage in the right shoulder "that is more extensive than would normally occur with injury as stated in the STR's that had resolution both by records and the veteran's statements and not [sic] progression in service as is typical in rotator cuff injury."  Although the examiner noted the Veteran's lay statements regarding his symptoms to be credible, the examiner did not discuss his reports of continuous pain symptoms in the rationale provided.

In a July 2014 lay statement, M.Z. reported that he observed the Veteran complain about right shoulder symptoms while working with him in the early to mid-1990's.  He stated that the Veteran was always complaining about his shoulder and told him that it acted up when operating his vehicle and that it was worse on rainy or cold days.  M.Z. noted that he has known the Veteran since 1990, and that he was in regular contact with him through the mid-1990's.

In May 2015, the Board found the April 2013 and November 2013 VA opinions to be inadequate, as they were based "in part, on a lack of continuous treatment of the right shoulder since service and the lack of corroborating evidence of right shoulder symptoms since service."  (Emphasis in original).  The Board then remanded the Veteran's claim to the RO for another VA examination and opinion.  However, an October 2015 notation in the claims file shows that the Veteran did not present for the scheduled examination.  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Therefore, the Board will adjudicate the Veteran's claim based on the existing record.  See 38 C.F.R. § 3.655.

As noted above, the Board has found the April 2013 and November 2013 VA opinions to be inadequate, as they rely upon a lack of evidence showing continuous treatment for the Veteran's right shoulder disability since service discharge, and a lack of evidence corroborating the Veteran's statements of continuous symptoms.  The June 2009 VA opinion is inadequate for the same reasons.  None of the examiners addressed the Veteran's lay statements of record.  To summarize, the Veteran reported that he experienced right shoulder symptoms continuously since service discharge, and although they did not occur every day, they occurred on a continuous basis.  He further explained that the symptoms that he was experiencing were the same symptoms that he suffered during military service, only worse.  Although the evidence does not show continuous treatment for right shoulder symptoms since service discharge, this is not required to establish service connection.  The Veteran's lay statements are competent evidence of symptomatology which is observable by a lay person.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation).  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).  As none of the VA opinions of record address the Veteran's competent reports of continuous right shoulder pain since active duty service, they are inadequate and entitled to little probative weight.

Although there are no probative medical opinions addressing whether the Veteran's right shoulder disability is directly related to his active duty service, the Board finds the Veteran's lay statements to be sufficient to establish entitlement to service connection in this instance.  In that regard, although the Veteran's separation examination does not show right shoulder pain, the Veteran provided a statement in March 2012 explaining that, although he did not experience shoulder pain on the day of the examination, he was experiencing flares of pain several times per month, which continued regularly after service discharge.  Also, a July 2014 lay statement from M.Z. corroborates the Veteran's reports of experiencing shoulder pain regularly after service discharge.  Additionally, the Veteran's service treatment records document a finding of osteoarthritis of the right shoulder in April 1985.  A June 2009 post-service X-ray also shows right shoulder arthritis, and a September 2009 MRI documents moderate arthritis of the AC joint.  Although the April 2013 X-ray did not reveal arthritis of the right shoulder, this X-ray was taken after the Veteran's 2010 right shoulder arthroscopic surgery.  As the evidence documents a diagnosis of arthritis within the claim period, the previous diagnoses of arthritis are sufficient to establish a current diagnosis of arthritis for purposes of establishing entitlement to service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (If a disability existed at any point during the appeal period or in close proximity to the claim for service connection, it will be considered a current disability even if it has since resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As arthritis is a chronic disease subject to presumptive service connection according to 38 C.F.R. § 3.309(a), service connection may be granted under the theory of continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the Veteran was not diagnosed with arthritis within one year of service, the service treatment records show a diagnosis of arthritis, and he reported right shoulder pain since service.  X-rays in June 2009 revealed right shoulder arthritis, and a September 2009 MRI confirmed moderate arthritis of the right shoulder.  

As noted above, the Veteran's reports of right shoulder pain continuously since service are considered competent and credible in this instance.  As there is evidence of right shoulder arthritis during service, evidence of right shoulder arthritis in 2009, and competent and credible lay statements of right shoulder pain, a symptom of arthritis of the shoulder, since service, the Board finds that it is at least as likely as not that the Veteran's right shoulder arthritis was incurred in service.  See Walker, 708 F.3d 1331.  Accordingly, entitlement to service connection for right shoulder arthritis is warranted.






ORDER

Entitlement to service connection for right shoulder arthritis is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


